NUMBER
13-10-00666-CV
 
COURT OF APPEALS
 
                      THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG
 

 
J.E. SAENZ &
ASSOCIATES, INC.,                                               Appellant,
 
                                                             v.
 
AARON MUNOZ AND MUNOZ
ENTERPRISES, INC.,              Appellees.
 

 
                             On
Appeal from the 398th District Court
                                        of
Hidalgo County, Texas.
 

 
                               MEMORANDUM
OPINION
 
         Before Chief Justice Valdez and Justices Rodriguez and Benavides
Memorandum Opinion
Per Curiam
 




This
appeal was abated by this Court on February 1, 2011, to allow the parties an
opportunity to mediate.  This cause is now before the Court on appellant=s unopposed motion to dismiss the appeal without
prejudice and advisory to the Court regarding settlement.  Appellant requests
that this Court dismiss the appeal without prejudice.  Accordingly, this case
is hereby REINSTATED.
The
Court, having considered the documents on file and appellant=s unopposed motion to dismiss the appeal without
prejudice, is of the opinion that the motion should be granted.  See Tex. R. App. P. 42.1(a).  Appellant=s motion to dismiss is granted, and the appeal is hereby
DISMISSED WITHOUT PREJUDICE.  Costs will be taxed against appellant.  See
Tex. R. App. P. 42.1(d)
("Absent agreement of the parties, the court will tax costs against the
appellant.").  Having dismissed the appeal at appellant=s request, no motion for rehearing will be entertained,
and our mandate will issue forthwith.
 
PER
CURIAM
 
Delivered and filed the 
12th day of May, 2011.